By the Court,

Savage, Ch. J.
In Guille v. Swan, 19 Johns. R. 382, Ch. J. Spencer says: “ To render one man liable in trespass for the acts of others, it must appear either that they acted in concert, or that the act of the individual sought to be charged, ordinarily and naturally produced the acts of the *40others. In Scott v. Shepard, 2 Black. R. 892, Chief Justice De Grey laid it down as a correct principle, that one who does an unlawful act is considered as the doer of all that follows. 1 anguage of Lord Ellenborough, in Leame v. Bray, 3 East, 595, he is the causa causans — the prime mover of the damage to the plaintiff. By the act of selling the plaintiffs’ property, the defendant assumed a control over it, and by appointing the time for the removal of the mill, he virtually directed the purchaser to take it away. In the case of Morgan v. Varick, 8 Wendell, 594, the defendant sold the plaintiff’s steam engine, and requested the purchaser to take it away; and he was held liable in trespass. The principle has been frequently recognized in this court, that any unlawful interference with or assertion of control over the property of another, is sufficient to subject the party to an action of trespass or trover. 8 Wendell, 613. 7 Cowen, 735. See also 10 Mass. R. 125. If the law were otherwise, great injury might ensue, without remedy, to the aggrieved party. The defendant in this case, by undertaking to sell the plaintiffs’ property, was the moving cause of the injury sustained by the plaintiffs. On the supposition that the purchaser is perfectly responsible, the plaintiffs have been put to trouble and expense for which the defendant should be liable; if the law were otherwise, and if in such case a purchaser was irresponsible, the owner might lose his property altogether. The judgment below must be reversed, with costs ; venire de novo to issue in this court.